


110 HR 494 : To provide for the conditional conveyance

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 494
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2007
			Received; read twice and referred to the Committee on
			 Homeland Security and Governmental Affairs
		
		AN ACT
		To provide for the conditional conveyance
		  of any interest retained by the United States in St. Joseph Memorial Hall in
		  St. Joseph, Michigan.
	
	
		1.Conveyance of retained
			 interest in St. Joseph Memorial Hall
			(a)In
			 generalSubject to the terms and conditions of subsection (c),
			 the Administrator of General Services shall convey to the city of St. Joseph,
			 Michigan, by quitclaim deed, any interest retained by the United States in St.
			 Joseph Memorial Hall.
			(b)St. Joseph
			 Memorial Hall definedIn this
			 section, the term St. Joseph Memorial Hall means the property
			 subject to a conveyance from the Secretary of Commerce to the city of St.
			 Joseph, Michigan, by quitclaim deed dated May 9, 1936, recorded in Liber 310,
			 at page 404, in the Register of Deeds for Berrien County, Michigan.
			(c)Terms and
			 conditionsThe conveyance under subsection (a) shall be subject
			 to the following terms and conditions:
				(1)ConsiderationAs
			 consideration for the conveyance under subsection (a), the city of St. Joseph,
			 Michigan, shall pay $10,000 to the United States.
				(2)Additional terms
			 and conditionsThe Administrator may require such additional
			 terms and conditions for the conveyance under subsection (a) as the
			 Administrator considers appropriate to protect the interests of the United
			 States.
				
	
		
			Passed the House of
			 Representatives February 27, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
